Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.

CARL ANDERSEN JR.,

               Plaintiff,

v.

THE CITY of COLORADO SPRINGS,
TELLER COUNTY COLORADAO,
VITO DELCORE, in his official and individual capacities,
TODD ECKERT, in his official and individual capacities,
CARLOS SANDOVAL, in his official and individual capacities,
ANTHONY MATARAZZO, in his official and individual capacities,

               Defendants.


                             COMPLAINT AND JURY DEMAND


       Plaintiff C.J. Andersen by and through his attorneys David A. Lane and Reid Allison of

KILLMER, LANE & NEWMAN, LLP, and Tyrone Glover of STIMSON STANCIL LABRANCHE

HUBBARD, LLC submits his Complaint and Jury Demand as follows:

                                       INTRODUCTION

       1.      On April 17, 2019, a terrifying accident befell Carl Andersen Jr.’s family. That

night, his 19-month-old daughter ran into the car as his fiancée drove away. His daughter was

seriously injured and needed to be air lifted to Memorial Hospital in Colorado Springs for

treatment. At Memorial Hospital, the frantic family was inexplicably confronted by Teller

County and Colorado Springs law enforcement officers who claimed to suspect there was

evidence of a crime on Mr. Andersen’s fiancée’s phone. As Mr. Andersen stood by his


                                                1
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 2 of 27




daughter’s hospital crib in the pediatric intensive care unit, unsure whether his child would live

or die, he had his fiancée’s phone in his pants pocket. His fiancée lay in the hospital bed with

their injured daughter. Police officers entered the hospital room and attempted to unlawfully

seize the phone from Mr. Andersen.

           2.   With no legal justification whatsoever, when Mr. Andersen refused to hand over

the phone, officers grabbed him by his wrists, threw him on the ground and Tazed him twice.

Officers arrested, questioned, and charged him with a crime. The case was later dismissed.

           3.   The officers used this violent force and unlawfully arrested Mr. Andersen despite

the fact that they had no reasonable suspicion or probable cause that he had committed any

crime, while he was unarmed, was acting lawfully, was remaining calm, and did not threaten any

officer.

                                 JURISDICTION AND VENUE

           4.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331. This

action is authorized and instituted pursuant to 42 U.S.C. § 1983.

           5.   42 U.S.C. § 1988 conveys jurisdiction supporting Carl Andersen Jr.’s claims for

attorney’s fees and costs.

           6.   Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391. All the

events alleged occurred within the State of Colorado, and all the parties were residents of the

State at the time of the events giving rise to this Complaint.

                                             PARTIES

           7.   Plaintiff Carl Edward Andersen Jr. was and is a citizen of the United States and

State of Colorado during the relevant times described herein.




                                                  2
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 3 of 27




       8.      At all times relevant to the allegations of this Complaint, individual Defendants

DelCore, Eckert, and Sandoval were police officers for the City of Colorado Springs and

individual Defendant Matarazzo was a Detective in the Teller County Sheriff’s Office. All are

citizens of the United States and residents of the State of Colorado.

       9.       Defendant City of Colorado Springs (“Colorado Springs”) is a municipality and

is a proper party under § 1983.

       10.     Defendant Teller County Colorado (“Teller County”) is a municipality and is a

proper party under § 1983.

       11.     All Defendants acted under color of state law at all times relevant to this

Complaint.

                                  FACTUAL ALLEGATIONS


       12.     Mr. Andersen is engaged and has two young children. He lives in Woodland

Park, Colorado and works for his father’s construction company. Mr. Andersen served his

country in combat as a Marine and received an honorable discharge.

       13.     On April 17, 2019, Mr. Andersen’s 19-month-old daughter, was involved in a

horrific accident. While Mr. Andersen’s fiancée, pregnant with their second child, was pulling

her car out of the driveway, their daughter ran after her mother and was accidently struck by the

car. Mr. Andersen immediately drove his fiancée and child to the hospital. The family arrived at

UC Health Pikes Peak, in Woodland Park, where their daughter was treated. Because her

injuries were very serious, she was transported via Flight for Life to the Intensive Care Unit

(“ICU”) at Memorial Central Hospital in Colorado Springs. The rest of the family rushed to

Memorial Hospital while their daughter was in the helicopter.



                                                 3
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 4 of 27




       14.     At Memorial Hospital, Mr. Andersen remained attentive to his 19-month-old

daughter who was in the pediatric ICU being treated for her injuries. Mr. Andersen’s fiancée was

understandably distraught and lay in the bed with their daughter. Mr. Andersen stood by the

bedside. Grandparents and other family waited in and around the halls for what they hoped

would be good news. Despite the dire situation, everyone was calm. Mr. Andersen was

especially even-keeled as he did not to want to further stress his fiancée and injured daughter.

       15.     Unbeknownst to Mr. Andersen and his family, for reasons unknown to Plaintiff,

Detective Anthony Matarazzo, of the Teller County Sheriff’s Office (“TCSO”) and other law

enforcement officers, wrongfully suspected possible child abuse as the cause of injuries. This

suspicion was groundless and would later be proven to be unfounded. While the Andersen’s

were focused on treatment, Sergeant Matarazzo and other law enforcement officers were plotting

their investigation. Officers began walking in and out of the Andersen’s hospital room, asking

questions and demanding Mr. Andersen give law enforcement his pregnant fiancée’s cell phone

while she laid next to their young daughter’s hospital bed – her daughter’s life in the balance.

Mr. Andersen refused and rightfully told the officers they were not entitled to seize the phone.

       16.     Sergeant Anthony Matarazzo, determined to seize and search Mr. Andersen’s

fiancée’s phone, commissioned a group of Colorado Springs Police Department (“CSPD”)

officers to help him. The group of officers, consisting of Officers Vito DelCore, Todd Eckert,

and Carlos Sandoval, along with Sergeant Matarazzo, stormed into the hospital room and

confronted Mr. Andersen.

       17.     Immediately, Officer DelCore grabbed at Mr. Andersen’s waist pocket in an

attempt to get the phone. Mr. Andersen turned away in shock and said, “Excuse me, you do not

grab anything from my pockets.” Officer DelCore responded angrily to Mr. Andersen’s First

                                                 4
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 5 of 27




Amendment protected speech by threatening to physically assault Mr. Andersen, saying

“[y]ou’re going to hit the ground real hard.” Despite Officer DelCore’s attempt to grab Mr.

Andersen and wrongfully seize his phone, Mr. Andersen remained calm and in a reasoned tone,

continued to talk to the officers.

       18.     Officer Eckert then said, “let’s take this out in the hallway.” To which Mr.

Andersen calmly and firmly responded “I’m not leaving my daughter’s side.” Mr. Andersen also

told Officer Eckert that he “did not have a right to take the phone.” Mr. Andersen’s insistence

that the officers respect fundamental Fourth Amendment rights angered the officers. In the

hospital room, steps away from a 19-month-old child recovering in her crib next to her pregnant

mother, Officer DelCore drew his Taser. Mr. Andersen reacted by asking “you’re going to

‘Taze’ me because I won’t give you my fiancée’s cell phone?”

       19.     Despite the threat of being Tazed, Mr. Andersen’s demeanor was non-threatening

as he spoke to officers. His hands were relaxed. He was standing in a calm pose with his

shoulders angled downward. At no time did Mr. Andersen act aggressively toward officers or

engage in any conduct which would have justified use of force against him or his arrest.

       20.     At the conclusion of this brief interaction, everyone paused while Carl Andersen

Sr. talked to the Teller County Sheriff on the phone—trying to deescalate the situation. Officer

Eckert, growing impatient then stated, “we’re just trying to keep this simple. Just give us the

phone.” Mr. Andersen responded, “So am I. You don’t need to take the cell phone.” Angered by

Mr. Andersen’s refusal to bow to their unconstitutional demands, Officer Eckert abruptly

responded, “we are going to take it,” and Officer DelCore stated, “you will be charged with

obstruction and you will be arrested.”



                                                 5
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 6 of 27




       21.     Not at this point, nor any other point, was there reasonable suspicion or probable

cause to believe Mr. Andersen had committed, was committing, or was about to obstruct the

police or commit any other crime. He was not under arrest and the officers did not have a

warrant to seize his fiancée’s phone. As such, Mr. Andersen rightfully stated “I am not going to

be charged with anything because you do not have a right to take her cell phone—show me

where you have the right to take her personal property.”

       22.     The atmosphere in the room, while tense, was still steady and calm. The officers

had no reason to go “hands-on” with Mr. Andersen. Mr. Andersen asked a question to which he

could have been given a response—if the officers had one, they could have stated their legal

grounds for why they had the “right” to seize his fiancée’s phone. But instead, angered by Mr.

Andersen’s question and knowing there was no legal basis to seize the phone, Officer DelCore

snuck behind Mr. Andersen. He did not tell Mr. Andersen why he was positioning himself there.

Mr. Andersen stated, “Excuse me.” Officer DelCore responded, “I’m going to go behind you

because I don’t want anyone behind you getting hurt.” At no point did the officers indicate that

Mr. Andersen was under arrest or that they intended to forcefully take the cell phone from him.

       23.     Then, without warning, Officer Eckert grabbed Mr. Andersen’s left wrist and

Officer DelCore grabbed Mr. Andersen’s right wrist. Mr. Andersen, surprised, moved his arms.

Officer DelCore angrily yelled, “get out of the room.” Mr. Andersen asked, “Are you serious?”

       24.     Officer DelCore then shot Mr. Andersen in the back with his Taser, sending

electricity coursing through his body. Mr. Andersen fell to his knees and then three officers

forced him to the floor. Officer DelCore, still standing, turned to look at Mr. Andersen’s father

who was saying, “this is not right—gentlemen please.” Officer DelCore then threatened Mr.

Andersen’s father that he too was “going to get Tazed.” Officer DelCore then returned his

                                                 6
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 7 of 27




attention to Mr. Andersen, who was on the ground with three officers on top of him. Officer

DelCore began to say, “Put your hands behind your back.” But before he completed the sentence,

he fired another Taser round into Mr. Andersen’s leg. Mr. Andersen, now Tazed a second time,

screamed in pain.

       25.     The officers then handcuffed Mr. Andersen and walked him out of the room with

the Taser prongs still stuck in the flesh of his back and leg. They seized Mr. Andersen’s fiancée’s

phone and also took Mr. Andersen’s phone. The officers took Mr. Andersen into custody. They

interrogated him despite never giving him a Miranda advisement. They wrote reports which

were misleading and falsely described Mr. Andersen’s actions and demeanor.

       26.     Officers filed obstructing and resisting arrest charges against Mr. Andersen. The

El Paso County District Attorney prosecuted these charges in El Paso County Court, based on the

officers’ misleading reports. The case languished through the summer and the Andersen family

was subjected to traveling back and forth to multiple court appearances and hearings. They

struggled to even get a prosecutor to review the case file and body camera footage, which clearly

showed Mr. Andersen not obstructing or resisting and was the victim of police brutality.

       27.     The Deputy District Attorney eventually sought permission from the Defendant

officers to the dismiss the case, but they would not grant permission.

       28.     Finally, in late fall of 2019, two days before trial and months after the case was

filed, the El Paso County District Attorney’s Office dismissed the case.

      MONELL LIABILITY OF COLORADO SPRINGS AND TELLER COUNTY
       29.     All of the acts described herein were done by the Defendants intentionally,

knowingly, willfully, wantonly, maliciously and/or recklessly in disregard for Mr. Andersen’s

federally protected rights, and were done pursuant to the preexisting and ongoing deliberately


                                                 7
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 8 of 27




indifferent custom, policy, practice, training, and supervision of Defendant Colorado Springs and

Teller County acting under color of state law.

        30.      Defendants’ treatment of Mr. Andersen was pursuant to Defendant Colorado

Springs’ and Teller County’s customs and/or practices of unlawful conduct, including but not

limited to:

              a. Arresting and prosecuting individuals without probable cause to believe they have

                 committed any crime;

              b. Stopping, detaining, citing, and prosecuting individuals for engaging in speech

                 activity that is deemed offensive and/ or is critical of Colorado Springs and Teller

                 County;

              c. Using force against individuals who exercise their free speech rights to criticize

                 CSPD and/or TCSO officers and/or record their activity;

              d. Maliciously prosecuting individuals without probable cause and, particularly,

                 engaging in malicious prosecutions in an attempt to cover-up police misconduct;

                 and

              e. Failing to discipline officers or even find they engaged in wrongdoing, in the face

                 of obvious constitutional violations.

        31.      Upon information and belief, Defendants Colorado Springs and Teller County

have provided no additional training to Defendants and its other officers related to the incident

with Mr. Andersen and has therefore ratified this misconduct.

        32.       As made clear by their blatantly unconstitutional actions, the Individual

Defendants were not properly trained on the First or Fourth Amendment, or how to conduct a

lawful seizure, search, or arrest.

                                                   8
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 9 of 27




          33.   Defendants Colorado Springs’ and Teller County’s response to these events

evidences a pattern and practice of failing to discipline officers for constitutional violations. By

failing to discipline the Individual Defendants for their unconstitutional and illegal conduct, the

Municipal Defendants approved their conduct, and effectively trained the Individual Defendants

and other members of CSPD and TCSO that such conduct is consonant with official custom,

policy and practice.

          34.   The Municipal Defendants’ approval of the Individual Defendants’ blatantly

unconstitutional actions sends a clear and unequivocal message to its employees—it trains

them—that such constitutional violations are acceptable, consistent with policy, and are

approved practice, causing similar constitutional violations to be likely or even inevitable in the

future.

          35.   Through the Defendants Colorado Springs’ and Teller County’s continuous

ratification of unconstitutional detentions, arrests, prosecutions, and excessive force, Defendants

Colorado Springs and Teller County have condoned Defendant’s conduct.

          36.   Defendant Colorado Springs and Teller County failed to properly train and

supervise its employees to avoid the use of excessive force, unlawful seizure, unlawful search,

and First Amendment retaliation.

          37.   Defendant Colorado Springs and Teller County knew, or should have known, that

its employees would fail to use reasonable force, unlawfully seize, arrest, and prosecute Mr.

Andersen, and unlawfully search Mr. Andersen, violating Mr. Andersen’s constitutional rights.

          38.   Defendants Colorado Springs and Teller County were deliberately indifferent to

Mr. Andersen’s constitutional rights, because they knew that individuals in Mr. Andersen’s



                                                  9
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 10 of 27




position would be at a substantial risk of suffering dangerous consequences from Colorado

Springs’ and Teller County’s failure to properly train and supervise its employees.

         39.    Defendants Colorado Springs and Teller County could have and should have

pursued reasonable methods for the training and supervising of such employees but failed to do

so.

         40.    Defendants Colorado Springs’ and Teller County’s policies, customs, or practices

in failing to properly train and supervise their employees were the moving force and proximate

cause of the violation to Mr. Andersen’s constitutional rights.

         41.    The custom, policy, and practice of Defendants Colorado Springs and Teller

County of encouraging, condoning, tolerating, and ratifying the retaliation, detention, use of

excessive force by law enforcement officers and the unlawful seizure, search, and false arrest of

citizens, as described herein were the moving force behind, and proximate cause of, the violation

to Mr. Andersen’s constitutional rights.

         42.    The acts or omissions of Defendant Colorado Springs and Teller County caused

Mr. Andersen damages in that he suffered physical and mental pain, among other injuries,

damages, and losses.

         43.    The actions of Defendant Colorado Springs and Teller County as described herein

deprived Mr. Andersen of the rights, privileges, liberties, and immunities secured by the

Constitution of the United States of America and caused him other damages.

      Defendant Colorado Springs and Teller County have a custom and practice of arresting
      individuals without probable cause and hanging prosecution over their head for
      months, despite being aware of obvious evidence that no probable cause exists.

         44.    CSPD and TCSO have a history of making arrests without probable cause—an

issue that should have long since been addressed. The following cases show that at the time of

                                                10
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 11 of 27




Mr. Andersen’s arrest, there was an informal custom and practice, that was known to Defendants

Colorado Springs and Teller County, of wrongfully arresting individuals without probable cause

and condoning such arrest by their officers. These cases also illustrate an obvious need, that

Defendants Colorado Springs and Teller County were aware of at the time of Mr. Andersen’s

arrest, for Defendants Colorado Springs and Teller County to provide further training to CSPD

and TCSO officers on the necessity of establishing probable cause before making an arrest.

       45.     On April 26, 2018, Colorado Springs Police Department (“CSPD”) officers

responded to a disturbance at the Remington Apartments. While checking for arrest warrants in

one of the units in the apartment complex, officers encountered Jeffrey Melvin. The officers

threw Mr. Melvin to the ground, held him down, pepper sprayed him and deployed a Taser on

Mr. Melvin no less than five times in two minutes. The Taser use was so excessive that Mr.

Melvin went into Lactic Acidosis, releasing so much lactic acid into Mr. Melvin’s body that it

and killed him. The coroner ruled Mr. Melvin’s death a homicide. This violent force was used

against Mr. Melvin despite the fact that he was unarmed, acting lawfully and did not threaten any

officer. A lawsuit is currently pending in federal court.

       46.     On August 9, 2017, Colorado Springs Police Department officers lured a man

suspected of soliciting sex with underage girls to a hotel in Colorado Springs as part of a joint

sting operation with Homeland Security Investigations. The officers intended to arrest the man,

identified as “Rick” (last name unknown), when he arrived at the hotel and confirmed his intent

to purchase sex with an underage girl. When he arrived at the hotel, Rick spoke with undercover

detective Elizabeth Reid about purchasing sex with the detective’s “16-year-old sister.” Despite

multiple officers observing the conversation and Rick’s truck, police failed to identify or arrest

Rick, who walked away from the hotel after apparently sensing something awry with the

                                                 11
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 12 of 27




transaction. Through a combination of failures on the part of Defendants to follow their own

procedures, perform a minimally diligent investigation, or apply common sense, CSPD

ultimately misidentified Rick as Mr. Metzler simply because Mr. Metzler at one time years

earlier had an old phone number which matched that of Rick. Mr. Metzler had not used that

phone number, however, for several years. Mr. Metzler was also tentatively identified in a

Facebook posting as “Rick” by a detective, despite having little actual resemblance to Rick.

Defendants then misrepresented evidence to a judge in order to acquire an arrest warrant for Mr.

Metzler. Mr. Metzler was arrested and jailed for approximately three days on two felony sex

crime charges. Though he and his legal representatives offered copious exculpatory evidence to

demonstrate his innocence, including an alibi backed by GPS evidence, Defendants refused to

admit their mistake. The charges against Mr. Metzler were not dismissed until February 12,

2018, over five months after he was arrested.

       47.     On January 26, 2012, John Sturgis was arrested without probable cause and

subjected to excessive force by CSPD officers after a civilian witness misidentified Mr. Sturgis

as a homicide suspect. The witness told CSPD officers that he had seen a man at a gas station—

Mr. Sturgis—who resembled a homicide suspect, and the officers followed Mr. Sturgis and

arrested him. Though Mr. Sturgis was not the homicide suspect, was approximately twice the

estimated age of the suspect (20), and was bald while the suspect was described as having hair

(among numerous other physical dissimilarities), the officers still elected to arrest him without

any cause to believe that he was the suspect. Mr. Sturgis surrendered peacefully and asked the

officers not to handcuff him behind his back because he had recently had surgery on his

shoulder; he even offered to show the officers MRI images of his injured shoulder that were

sitting on his front seat as proof. The officers ignored Mr. Sturgis’s pleas, and roughly

                                                 12
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 13 of 27




handcuffed him by the back, causing Mr. Sturgis to reinjure his shoulder and require further

surgery. Several officers falsified their reports about the incident in an unsuccessful effort to

invent probable cause to arrest Mr. Sturgis.

       48.     On October 12, 2012, CSPD wrongfully arrested Ethan Pace for sexual assault

after the lead detective omitted critical exculpatory evidence from the arrest warrant affidavit,

despite being fully aware of such evidence.

       49.     On July 21, 2012, James Sorensen was arrested without probable cause for

violating a law banning guns in parks; that law had been repealed in 2003. CSPD officers

unlawfully detained, handcuffed, and arrested James Sorensen for carrying a holstered pistol at a

festival. A Colorado Springs spokeswoman publicly admitted that Mr. Sorensen was correct, and

the officers were “in the wrong, definitely.” After Mr. Sorensen brought suit to vindicate his

constitutional rights, Colorado Springs settled the case.

       50.     Also, in 2012, the City of Colorado Springs settled claims that two CSPD officers

had conspired to falsely charge, falsely arrest, and maliciously prosecute one of the officers’ ex-

boyfriends, Jarrott Martinez. Despite Mr. Martinez’s presentation of a video-supported alibi for

the time period when he was accused of the false charges, CSPD supported his prosecution

through two criminal trials.

       51.     In 2009, Joseph Martinez was arrested after a CSPD officer misidentified him as

the individual who had sold him drugs during an undercover operation. The officer knew the

drug dealer to be nicknamed “Casper,” and searched for mugshots of individuals associated with

that nickname. He incorrectly selected Mr. Martinez’s photograph. When Mr. Martinez turned

himself in and professed his innocence, officers made no effort whatsoever to confirm the bad

identification that had led to the arrest, even though Mr. Martinez lacked the only identifying

                                                 13
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 14 of 27




mark of which the undercover officer had taken note, a tattoo on his shin. Mr. Martinez spent

approximately 40 days in jail before he could bond out, and his case was ultimately dismissed for

lack of evidence.

       52.     Also, in 2009, CSPD officers illegally detained Evan Bank and searched his home

of Evan Bark after misidentifying him as a suspect in an armed robbery. Mr. Bark is Caucasian;

the officers were investigating a robbery committed by two men who had been described as

African American. The only connection between the robbery and Mr. Bark was a statement from

a witness who had followed a car near the scene of the robbery believing that the car was

involved in the robbery; that car was Mr. Bark’s vehicle, and the witness had noted his license

plate number. However, the witness specifically stated to the investigating CSPD detectives that

the car she had seen was not involved in the robbery, as the involved vehicle had tinted windows

and Mr. Bark’s vehicle did not. Nonetheless, on the basis of this witness statement that was

plainly insufficient to establish probable cause, officers warrantlessly searched Mr. Bark’s home

and vehicles and detained him in handcuffs for several hours.

       53.     On October 20, 2010, Teller County Colorado Sheriffs, without a warrant,

probable cause, reasonable suspicion, permission or exigency of circumstances, and based on the

unlawful orders given by the Teller County Undersheriff Stan Bishop, threw open the rear door

of Paul Bauman’s van, violently dragged him from it, and hurled him to the ground. Mr.

Bauman’s shorts fell down around his ankles and he was forcefully punched by Defendant

officers, even though he was not resisting the excessive use of force against him. Once on the

ground, Mr. Bauman was held at gunpoint to his head, while Defendants stepped on Mr.

Bauman’s groin and cuffed him with flex-cuffs. Defendants’ actions were so violent that Mr.

Bauman’s pacemaker became dislodged and he began vomiting. Mr. Bauman was forced to lay

                                               14
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 15 of 27




face down in his vomit with his body exposed until another Sergeant called for emergency

medical assistance and Mr. Bauman was transferred via ambulance to the Hospital and ultimately

life-flighted to Denver, Colorado. As a result of the defendants’ unlawful seizure and use of

force, including failure to train and supervise, Mr. Bauman suffered severe, lasting physical and

emotional injuries, lost wages, damages, and losses. He brought suit and this Court entered a

judgment against the officers and pursuant to the jury verdict, Judge Matsch ordered damages

and attorney fees. Bauman v. Teller County, No. 12-cv-02735-RPM (D. Colo. May 22, 2015).

        54.     Several of these representative cases resulted in Colorado Springs and Teller

County paying hundreds of thousands of dollars to settle false arrest claims, yet the facts

surrounding Mr. Andersen’s case make apparent that the Colorado Springs Police Department

and Teller County Sheriff Officer has yet to learn its lesson and adequately train and supervise its

officers on the probable cause requirement, or ensure that the clear ongoing custom and practice

of disregarding the probable cause requirement ceases.

                          STATEMENT OF CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
                             42 U.S.C. § 1983 – Fourth Amendment
                            Unlawful Seizure of Person / False Arrest
                                   (Against All Defendants)

        55.     Mr. Andersen hereby incorporates all other paragraphs of this Complaint as if

fully set forth herein.

        56.     At all times relevant to this Complaint, Defendants were acting under the color of

law.




                                                15
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 16 of 27




       57.     Defendants did not at any time have probable cause or reasonable suspicion, or

any other legally valid basis, to believe that Carl Andersen Jr. had committed or was committing

any violation of the law prior to seizing and detaining him and continuing to restrain him.

       58.     Defendants did not at any time have a reasonable basis for believing that Mr.

Andersen was a danger to himself or others.

       59.     Defendants did not at any time have a warrant authorizing any such search,

seizure, and/or detention of Mr. Andersen’s body or his belongings.

       60.     Defendants, acting in concert with one another, seized and detained Carl

Andersen Jr. and did not allow him to leave.

       61.     During this seizure and arrest, Defendants detained Mr. Andersen against his will,

despite lacking any legally valid basis for their actions.

       62.     At the time when Defendants arrested Mr. Andersen without probable cause and

searched his person without reasonable suspicion, Mr. Andersen’s Fourth Amendment right to be

secure in his person from unreasonable searches and seizures was clearly established.

       63.     Defendants violated Mr. Andersen’s clearly established Fourth Amendment rights

by engaging in a false arrest and unlawful seizure that was objectively unreasonable in light of

the facts and circumstances confronting them.

       64.     None of the Defendant law enforcement officers took reasonable steps to protect

Mr. Andersen from the objectively unlawful arrest or seizure of the other Defendant officers,

despite being in a position to do so. Each is therefore liable for the damages resulting from the

objectively unlawful arrest and seizure used by the others.

       65.     The acts or omissions of the individual Defendants were the moving force behind,

and the proximate cause of the injuries sustained by Mr. Andersen.

                                                  16
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 17 of 27




        66.     Defendants were engaged in these acts pursuant to the formal or informal custom,

policy and practice of the City of Colorado Springs and Teller County, which encourages,

condones, tolerates, and ratifies the false arrest and unlawful seizure of its law enforcement

officers and sheriffs.

        67.     This formal or informal custom, policy and practice of the City of Colorado

Springs and Teller County is so permanent and well settled as to constitute custom by high

ranking officers, the Chief of Police, the Teller County Sheriff and Undersheriff, and City of

Colorado Springs and Teller County employees with final policymaking authority— and has

been ratified by such policymakers.

        68.     The acts or omissions of Defendants City of Colorado Springs and Teller County

caused Mr. Andersen damages.

                                 SECOND CLAIM FOR RELIEF
                                42 U.S.C. § 1983 – Fourth Amendment
                                           Unlawful Search
                                      (Against All Defendants)

        69.     Mr. Andersen hereby incorporates all other paragraphs of this Complaint

as if fully set forth herein.

        70.     At all times relevant to this Complaint, Defendants were acting under the color of

law.

        71.     Defendants did not at any time have probable cause or reasonable suspicion, or

any other legally valid basis, to believe that Carl Andersen Jr. had committed or was committing

any violation of the law prior to seizing and detaining him and continuing to restrain him.

        72.     Defendants did not at any time have a warrant authorizing any such search, of Mr.

Andersen’s body or his belongings.


                                                17
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 18 of 27




        73.     Defendants, acting in concert with one another, unlawfully searched Carl

Andersen Jr.

        74.     At the time when Defendants arrested Mr. Andersen without probable cause and

searched his person without reasonable suspicion, Mr. Andersen’s Fourth Amendment right to be

secure in his person from unreasonable searches was clearly established.

        75.     Defendants violated Mr. Andersen’s clearly established Fourth Amendment rights

by engaging in an unlawful search that was objectively unreasonable in light of the facts and

circumstances confronting them.

        76.     None of the Defendant law enforcement officers took reasonable steps to protect

Mr. Andersen from the objectively unlawful search by the other Defendant officers, despite

being in a position to do so. Each is therefore liable for the damages resulting from the

objectively unlawful search by the others.

        77.     The acts or omissions of the individual Defendants were the moving force behind,

and the proximate cause of the injuries sustained by Mr. Andersen.

        78.     Defendants were engaged in these acts pursuant to the formal or informal custom,

policy and practice of the City of Colorado Springs and Teller County, which encourages,

condones, tolerates, and ratifies the false arrest and unlawful seizure of its law enforcement

officers and sheriffs.

        79.     This formal or informal custom, policy and practice of the City of Colorado

Springs and Teller County is so permanent and well settled as to constitute custom by high

ranking officers, the Chief of Police, the Teller County Sheriff and Undersheriff, and City of

Colorado Springs and Teller County employees with final policymaking authority— and has

been ratified by such policymakers.

                                                18
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 19 of 27




       80.      The acts or omissions of Defendants City of Colorado Springs and Teller County

caused Mr. Andersen damages.

                                 THIRD CLAIM FOR RELIEF
                              42 U.S.C. § 1983 – Fourth Amendment
                                  Unlawful Seizure of Property
                                    (Against All Defendants)

       81.      Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

forth herein.

       82.      At all times relevant to this Complaint, Defendants were acting under the color of

law.

       83.      Mr. Andersen had a protected Fourth Amendment interest against unreasonable

governmental seizure of his property.

       84.      Defendants, acting in concert with one another, seized and detained Carl

Andersen Jr.’s cell phone and his wife’s cell phone.

       85.      Defendants did not at any time have a warrant authorizing seizure of Mr.

Andersen’s cell phone and his wife’s cell phone.

       86.      Mr. Andersen’s Fourth Amendment right to be secure in his person from

unreasonable searches and seizures was clearly established.

       87.      Defendants violated Mr. Andersen’s clearly established Fourth Amendment rights

by engaging in an unlawful seizure of his property that was objectively unreasonable in light of

the facts and circumstances confronting them.

       88.      No legally recognizable circumstances, exigent or otherwise, existed which would

have justified or permitted Defendants’ conduct.




                                                 19
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 20 of 27




        89.     Defendants’ actions were objectively unreasonable in light of the circumstances

confronting them.

        90.     Defendants engaged in these actions intentionally, willfully, and wantonly.

        91.     None of the Defendant law enforcement officers took reasonable steps to protect

Mr. Andersen from the objectively unlawful property seizure of the other Defendant officers,

despite being in a position to do so. Each is therefore liable for the damages resulting from the

objectively unlawful seizure of property used by the others.

        92.     Defendants were engaged in these acts pursuant to the formal or informal custom,

policy and practice of the City of Colorado Springs and Teller County, which encourages,

condones, tolerates, and ratifies unlawful seizures of property of its law enforcement officers and

sheriffs.

        93.     This formal or informal custom, policy and practice of the City of Colorado

Springs and Teller County is so permanent and well settled as to constitute custom by high

ranking officers, the Chief of Police, the Teller County Sheriff and Undersheriff, and City of

Colorado Springs and Teller County employees with final policymaking authority— and has

been ratified by such policymakers.

        94.     The acts or omissions of Defendants City of Colorado Springs and Teller County

caused Mr. Andersen damages.

                               FOURTH CLAIM FOR RELIEF
                              42 U.S.C. § 1983 – Fourth Amendment
                                         Excessive Force
                                    (Against All Defendants)

        95.     Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

forth herein.


                                                 20
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 21 of 27




       96.     At all times relevant to this Complaint, Defendants were acting under the color of

law.

       97.     When Defendants grabbed Carl Andersen Jr., threw him on hospital floor, held

him down, and Tazed him multiple times there was no probable cause (or reasonable suspicion)

to believe that Mr. Andersen had committed any crime. Mr. Andersen was unarmed, not fleeing

from Defendants or resisting arrest in any way and was not a threat to the officers or any other

person. He was calmly talking to officers in a hospital room with his fiancée and daughter just

feet away. His body language was relaxed, and his tone was reasonable and measured. Mr.

Andersen suffered significant pain and injuries as a result of Defendants’ objectively

unreasonable and unnecessary use of force.

       98.     At the time when Defendants harmed Carl Andersen Jr., Mr. Andersen’s Fourth

Amendment right to be secure in his person from unreasonable seizure through excessive force

was clearly established.

       99.     Defendants actions, as described above, were motivated by intent to harm Carl

Andersen Jr.

       100.    Defendants engaged in this conduct intentionally, knowingly, willfully, wantonly,

maliciously, and in reckless disregard of Mr. Andersen’s constitutional rights.

       101.    As a result of Defendants use of excessive force, Carl Andersen Jr. experienced,

injury, pain and suffering with no justification or excuse in law. The acts and omissions of

Defendants were the moving force behind and proximate cause of Mr. Andersen’s pain.

       102.    None of the individual Defendants took reasonable steps to protect Mr. Andersen

from the objectively unreasonable seizure through excessive force of the other individual



                                                21
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 22 of 27




Defendants, despite being in a position to do so. Each is therefore liable for the damages

resulting from the objectively unlawful arrest and seizure used.

       103.    The acts or omissions of the individual Defendants were the moving force behind,

and the proximate cause of the serious physical and emotional injuries sustained by Mr.

Andersen.

       104.    Individual Defendants were engaged in these acts pursuant to the formal or

informal custom, policy and practice of the City of Colorado Springs and Teller County, which

encourages, condones, tolerates, and ratifies the unreasonable seizure through excessive force of

its law enforcement officers.

       105.    This formal or informal custom, policy and practice of the City of Colorado

Springs and Teller County is so permanent and well settled as to constitute custom by high

ranking officers, the Chief of Police, the Teller County Sheriff and Undersheriff, and City of

Colorado Springs and Teller County employees with final policymaking authority— and has

been ratified by such policymakers.

       106.    The acts or omissions of Defendant City of Colorado Springs caused Carl

Andersen Jr. damages, including mental, physical, emotional and economic damages.

       107.    The acts and inactions of Defendants caused Mr. Andersen’s damages in that he

suffered physical injury and mental pain during Defendants’ unlawful use of excessive force

against him, among other injuries, damages, and losses.

                               FIFTH CLAIM FOR RELIEF
               42 U.S.C. § 1983 - Fourteenth Amendment - Malicious Prosecution
                                   (Against All Defendants)

       108.    All statements of fact set forth previously are hereby incorporated into this claim

as though set forth fully herein.

                                                22
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 23 of 27




         109.   Defendants, acting without probable cause, procured groundless charges against

Carl Andersen Jr. in order to maliciously bring about Mr. Andersen’s criminal prosecution.

         110.   Defendants, acting knowingly, maliciously, willfully and wantonly, participated

in the institution of legal proceedings against Carl Andersen Jr., including promoting the

continued criminal prosecution of Mr. Andersen with knowledge that there were no reasonable

grounds to believe that he had committed any crime whatsoever, and their continued objection to

dismissing the charges.

         111.   Defendants acted knowingly, maliciously, willfully and wantonly by accusing

Carl Andersen Jr. of unlawful behavior prior to, and during their unlawful arrest of him.

         112.   Without any legal basis to do so, Defendants participated in the malicious

prosecution of Carl Andersen Jr.

         113.   Indeed, Defendants willfully submitted misleading reports for the purpose of

maintaining a prosecution against Mr. Andersen for which they knew there was not probable

cause.

         114.   Defendants were motivated by an improper purpose to punish Carl Andersen Jr.

in an effort to divert attention from their own misconduct and to insulate themselves from civil

liability. Despite no probable cause or likelihood of conviction at trial Defendant’s would not

authorize the assigned deputy district attorney to dismiss the case.

         115.   Despite the Individual Defendants’ clearly unconstitutional conduct in pushing

baseless charges against Mr. Andersen, the District Attorney’s Office properly dismissed all

charges against him.

         116.   Defendants’ conduct violated clearly established rights belonging to Mr.

Andersen of which a reasonable person in their positions knew or should have known.

                                                23
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 24 of 27




       117.     Defendants’ actions and/or omissions caused, directly and proximately, Carl

Andersen Jr. to suffer damages.

                                 SIXTH CLAIM FOR RELIEF
                               42 U.S.C. § 1983 – First Amendment
                                            Retaliation
                                    (Against All Defendants)

       118.     Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

forth herein.

       119.     At all times relevant to this Complaint, the Individual Defendants were acting

under the color of law.

       120.     Mr. Andersen engaged in First Amendment-protected speech when he repeatedly

and clearly objected to the Individual Defendants’ attempts to unconstitutionally seize his

fiancée’s property, and when he criticized Defendants and their conduct as described herein.

       121.     Mr. Andersen’s speech was on a matter of public concern—he was insisting

Fourth Amendment rights be respected by law enforcement officers who are sworn to uphold the

Constitution—and did not violate any law.

       122.     The Individual Defendants responded to Plaintiff’s First Amendment-protected

activity with retaliation. Defendants escalated the situation, arrested Mr. Andersen, and used

obviously excessive force against him.

       123.     The Individual Defendants’ retaliatory actions were substantially motivated by

Mr. Andersen’s exercise of his First Amendment rights.

       124.     The Individual Defendants sought to punish Mr. Andersen for exercising his First

Amendment rights, to silence his future speech, to stop him from continuing to speak, and to

restrict his freedom of expression, along with the future speech and expression of others.


                                                 24
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 25 of 27




        125.    The Individual Defendants’ retaliatory actions as described herein would chill a

person of ordinary firmness from engaging in First Amendment-protected activity.

        126.    The Individual Defendants’ conduct violated clearly established rights belonging

to Mr. Andersen of which reasonable persons in Defendants’ position would or should have

known. Retaliation against an individual based on his First Amendment-protected speech has

been clearly established for decades. See, e.g., Houston v. Hill, 482 U.S. 451, 467 (1987) (“the

First Amendment protects a significant amount of verbal criticism and challenge directed at

police officers. ‘Speech is often provocative and challenging. . . . [But it] is nevertheless

protected against censorship or punishment, unless shown likely to produce a clear and present

danger of a serious substantive evil that rises far above public inconvenience, annoyance, or

unrest’”).

        127.    Defendants Colorado Springs and Teller County have a custom, policy, or

practice of tolerating violations of the First Amendment of the United States Constitution.

        128.    Defendants Colorado Springs and Teller County determined that the Individual

Defendants’ actions as described herein conformed with official policy, practice, custom and

training, as evidenced by its failure to discipline, correct or otherwise address the matter. Had

the Individual Defendants’ retaliation against Mr. Andersen for his exercise of his First

Amendment rights have been deemed inconsistent with policy and training, Defendants Colorado

Springs and Teller County would have taken appropriate remedial or disciplinary action as a

consequence.

        129.    Defendants Colorado Springs’ and Teller County’s customs, policies, and/or

practices were the moving force behind the Individual Defendants’ violation of Mr. Andersen’s

constitutional rights.

                                                  25
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 26 of 27




          130.   The Individual Defendants engaged in this conduct intentionally, knowingly,

willfully, wantonly, maliciously, and in reckless disregard of Mr. Andersen’s constitutional

rights.

          131.   Defendants’ actions and/or omissions caused, directly and proximately, Mr.

Andersen to suffer damages.

                                      PRAYER FOR RELIEF

          WHEREFORE, Carl Andersen Jr. respectfully requests that this Court enter judgment in

his favor and against Defendants, and grant:

          (a)    Appropriate declaratory and other injunctive and/or equitable relief;

          (c)    Compensatory and consequential damages, including damages for emotional

                 distress, loss of reputation, humiliation, loss of enjoyment of life, and other pain

                 and suffering on all claims allowed by law in an amount to be determined at trial;

          (d)    All economic losses on all claims allowed by law;

          (e)    Punitive damages on all claims allowed by law and in an amount to be determined

                 at trial;

          (f)    Attorney’s fees and the costs associated with this action, including those

                 associated with having to defend against the false criminal charge as well as

                 expert witness fees, on all claims allowed by law;

          (g)    Pre and post-judgment interest at the lawful rate; and

          (h)    Any further relief that this court deems just and proper, and any other relief as

                 allowed by law.

     PLAINTIFF REQUESTS A TRIAL TO A JURY ON ALL ISSUES SO TRIABLE.

          Dated this 9th day of July 2020.

                                                   26
Case 1:20-cv-02032-KMT Document 1 Filed 07/13/20 USDC Colorado Page 27 of 27




                                   KILLMER, LANE & NEWMAN, LLP

                                          s/ David A. Lane
                                          __________________________________
                                          David A. Lane
                                          Reid Allison
                                          Killmer, Lane & Newman, LLP
                                          1543 Champa Street, Suite 400
                                          Denver, Colorado 80202
                                          (303) 571-1000
                                          dlane@kln-law.com
                                          rallison@kln-law.com


                                   STIMSON STANCIL LABRANCHE HUBBARD, LLC

                                   s/ A. Tyrone Glover

                                   A. Tyrone Glover
                                   Stimson Stancil LaBranche Hubbard, LLC
                                   1652 N. Downing Street
                                   Denver, CO 80218
                                   720-689-8909
                                   glover@sslhlaw.com

                                   Attorneys for Plaintiff




                                     27
